                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


    MARSHA K.,                                         REPORT AND RECOMMENDATION

                         Plaintiff

    v.                                                 2:17-CV-00453-RJS-CMR

    ANDREW SAUL, Commissioner of the                   District Judge Robert J. Shelby
    Social Security Administration,
                                                       Magistrate Judge Cecilia M. Romero
                         Defendant.


         Plaintiff, Marsha K., pursuant to 42 U.S.C. § 405(g), filed this action asking this Court 1

to reverse or remand the final agency decision denying her Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act. The Administrative Law Judge (“ALJ”) determined

that she did not qualify as disabled within the meaning of the Social Security Act. (ECF 14,

Certified Administrative Transcript, (Tr.) 65–91). Having carefully considered the parties’

memoranda and the complete record in this matter, the undersigned recommends the Court

AFFIRM the Commissioner’s decision.

                                          BACKGROUND

         Plaintiff was 36 years old in September 2013, when she claimed disability due to

fibromyalgia and anxiety (Tr. 283). 2 She completed the 10th grade and had past relevant work

as a label maker, stores laborer, cable re-winder, and food service worker (Tr. 284).




1
 This matter is referred to the undersigned in accordance with 28 U.S.C. § 636(b)(1)(B) for a
Report and Recommendation on all dispositive matters (ECF 22; ECF 33).
2
 Plaintiff originally alleged disability beginning October 1, 2012, but later amended her alleged
onset date to September 10, 2013 (Tr. 249, 360).
                                                   1
       The ALJ followed the five-step sequential evaluation process for evaluating disability

claims (Tr. 68–85). See 20 C.F.R. § 404.1520(a)(4). The ALJ found that Plaintiff had a severe

impairment (left knee patellofemoral syndrome) but that her impairment did not meet or equal

the severity of a listed impairment (Tr. 70–71). The ALJ then found that Plaintiff retained the

residual functional capacity (RFC) to perform sedentary work with additional limitations (Tr.

72–83). Consistent with a vocational expert’s testimony, the ALJ found that Plaintiff could

perform other jobs existing in significant numbers in the national economy (Tr. 83–85). The

ALJ concluded that Plaintiff had failed to establish disability under the Act (Tr. 85).

       The Appeals Council then denied Plaintiff’s request for review (Tr. 1–6), making the

ALJ’s decision the Commissioner’s final decision for purposes of judicial review. See 20 C.F.R.

§§ 404.981; 422.210(a). This appeal followed.

                                   STANDARD OF REVIEW

      The Court reviews the ALJ’s decision to determine whether the record as a whole contains

substantial evidence in support of the ALJ’s factual findings and whether the SSA applied the

correct legal standards. 42 U.S.C. § 405(g); Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

The threshold for evidentiary sufficiency under the substantial evidence standard is “not high.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). While substantial evidence is “more than a

mere scintilla,” it means only “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. (quotations and citations omitted). Under this deferential

standard, this Court may neither reweigh the evidence nor substitute its judgment for that of the

ALJ. Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014).




                                                 2
                                            ANALYSIS

       The Social Security Act (“Act”) defines “disability” as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Moreover,

the Act considers an individual disabled “only if his physical or mental impairment or

impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” Id. § 423(d)(2)(A).

       In determining whether a claimant qualifies as disabled, the SSA employs a five-part

sequential evaluation. See 20 C.F.R. § 404.1520(a)(4). The analysis evaluates whether:

    (1) The claimant presently engages in substantial gainful activity;
    (2) The claimant has a medically severe physical or mental impairment or impairments;
    (3) The impairment is equivalent to one of the impairments listed in the appendix of the
        relevant disability regulation which preclude substantial gainful activity;
    (4) The impairment prevents the claimant from performing his or her past work; and
    (5) The claimant possesses a residual functional capacity to perform other work in the
        national economy considering his or her age, education, and work experience.

See id. The claimant has the initial burden of establishing the disability in the first four steps.

Ray v. Bowen, 865 F.2d 222, 224 (10th Cir. 1989). At step five, the burden shifts to the

Commissioner to show that the claimant retains the ability to perform other work existing in the

national economy. Id.

       Plaintiff brings numerous claims on appeal, asserting that the ALJ (1) erred in evaluating

her headaches, obesity, and intellectual disorder at step two; 3 (2) erred in finding that she did not



3
  In her opening brief, Plaintiff alleged that the ALJ also erred in evaluating her anxiety,
fibromyalgia, and carpal tunnel syndrome (Pl. Br. 14–17), but later conceded in her reply brief
                                                  3
meet listings for her intellectual disorder and headaches at step three; (3) erred in weighing lay

and medical source opinions in determining her RFC; and (4) failed to demonstrate that there

were a significant number of jobs existing in the national economy at step five (ECF 20,

Plaintiff’s Opening Brief (Pl. Br.) 9–21). The Court will address the alleged errors in turn.

I.     The ALJ Did Not Err at Step Two.

       Plaintiff argues the ALJ erred in failing to adequately consider her headaches, obesity,

and intellectual disorder, and the combined effects of these impairments. (Pl. Br. 9–17). Step

two of the sequential evaluation process requires the ALJ to decide whether the claimant has a

severe impairment. 20 C.F.R. § 404.1520(a)(4)(ii). An impairment or combination of

impairments qualifies as severe when it significantly limits a person’s physical or mental ability

to do basic work activities. Id. § 404.1521. The ALJ reasonably determined that Plaintiff failed

to meet her burden to show that her headaches, obesity, and intellectual disorder were severe

impairments. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (claimant bears the burden at step

two of showing that she has a medically severe impairment or combination of impairments).

       A.      Headaches

       Plaintiff challenges the ALJ’s finding that her headaches were not a medically

determinable impairment (Pl. Br. 12–14). The ALJ noted that Plaintiff’s headaches had no

known cause and that CT scans, MRI scans, and lumbar punctures had detected only a sinus

infection (Tr. 71, 571, 682). The ALJ also relied on Plaintiff’s inconsistent reports of headaches

between July 2014 to June 2015 (Tr. 71, 679, 735, 626, 611, 609), and neurologist Dr. Houts

who concluded that Plaintiff did not have a recognizable headache disorder (Tr. 561–62). Based



that the evidence relating to these conditions was provided by non-acceptable medical sources.
Because Plaintiff provided no additional analysis other than this concession, the court declines to
consider these arguments further.
                                                 4
on this record, the ALJ reasonably concluded that Plaintiff’s headaches did not meet the

definition of a medically determinable impairment. See 20 C.F.R. § 404.1529(b).

       B.      Obesity

       Plaintiff also argues that the ALJ erred in finding that her obesity was not a severe

impairment and in failing to evaluate her obesity under SSR 02-01p (Pl. Br. 15–16). An ALJ

must consider “the combined effects of obesity with other impairments” and “evaluate each case

based on the information in the case record.” SSR 02-1p, 2002 WL 34686281, at *1, 6. Here,

there was no evidence in the record that supported imposing additional restrictions due to

Plaintiff’s obesity beyond the limitations the ALJ already imposed through sedentary work, the

least physically demanding form of work (Tr. 72). The ALJ also reasonably relied on Dr.

Ingebretsen who did not opine that she had any physical limitations as a result of her weight,

instead noting that her gait was normal, she retained normal muscle strength, and she was able to

“squat to about 100% of normal” (Tr. 431). The ALJ noted that Plaintiff’s other physical

examinations also showed that she retained normal range of motion, gait, and strength (Tr. 71,

436–37, 543–44, 735–37). The ALJ reasonably concluded that Plaintiff failed to meet her

burden to show that her obesity was a severe impairment requiring additional limitations. See 20

C.F.R. § 404.1512(a).

       C.      Intellectual Disorder

       Finally, Plaintiff argues that the ALJ erred in failing to specifically address whether her

intellectual disorder was a severe impairment at step two (Pl. Br. 9–10). However, if the ALJ

finds any impairment severe at step two, the inquiry continues. See 20 C.F.R. § 404.1520(a)(4).

Subsequently, in determining the RFC, the ALJ considers all medically determinable

impairments, including non-severe impairments. Id. § 404.1545(a)(2). Because the ALJ



                                                 5
considers both severe and non-severe impairments at later steps, any failure to designate

additional severe impairments at step two qualifies as harmless if the ALJ finds at least one

severe impairment and continues with the sequential evaluation process. Carpenter v. Astrue,

537 F.3d 1264, 1266 (10th Cir. 2008).

       Here, the ALJ found at step two of the sequential evaluation process that Plaintiff had a

severe impairment consisting of “left knee patellofemoral syndrome” (Tr. 70). Having found

that Plaintiff possessed this severe impairment, the ALJ continued with the sequential evaluation

process (Tr. 70–85). In determining Plaintiff’s RFC, the ALJ considered “all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence based on the requirements of 20 CFR 404.1529 and SSR

96–4p” as well as “opinion evidence in accordance with the requirements of 20 CFR 404.1527

and SSRS 96-2p, 96-5p, 96-6p and 06-3p” (Tr. 72). Specifically, the ALJ considered the

testimony of Plaintiff; the psychological evaluation by Dr. Barnett, the intellectual functioning

evaluation by Dr. Kotter, the physical evaluation by Dr. Ingebretsen; Plaintiff’s emergency room

visits, surgeries, and primary care treatment; the lay opinion of Plaintiff’s mother; and the

medical opinions of four state agency physicians Drs, Taggart, Terry, Huebner, and Berkowitz

(Tr. 72–83). Because the ALJ found a severe impairment at step two and continued the

sequential evaluation process, any error at step two remains harmless.

II.    The ALJ Did Not Err at Step Three.

       Plaintiff contends that the ALJ erred at step three of the sequential evaluation process by

failing to discuss her intellectual disorder and whether it qualifies as an impairment that met

Listing 12.02 and 12.05 (Pl. Br. 9–10). Step three of the sequential evaluation process “asks

whether any ‘medically severe impairment,’ alone or in combination with other impairments,”



                                                 6
meets or equals “any of a number of listed impairments so severe as to preclude ‘substantial

gainful employment.’” Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005).

       A.      Listing 12.02

       To satisfy Listing 12.02 (organic mental disorders), a claimant must first provide medical

evidence to “demonstrate the presence of a specific organic factor judged to be etiologically

related to the abnormal mental state and loss of previously acquired functional abilities.” 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 12.02 (2016). The listing is met when a claimant satisfies

both subsection A, which requires a claimant to show “[m]edically documented persistence of at

least one” of a list of conditions or symptoms, and subsection B, which requires a claimant to

show “[m]arked impairment[s]” or “[m]arked difficulties” in at least two of four specified areas.

Id. § 12.02A, B.

       Here, Plaintiff failed to demonstrate that she had an “organic factor judged to be

etiologically related to the abnormal mental state,” such as a traumatic brain injury. Id. at §

12.02. Because Plaintiff presented no medical records demonstrating the presence of an organic

factor, she presumptively fails to meet listing 12.02. See Porter v. Colvin, 525 F. App’x 760,

762 (10th Cir. 2013) (noting that the plaintiff failed to prove an “organic factor” as required by

the listing). Further, Drs. Huebner and Berkowitz, reviewing psychologists with expertise in the

Social Security listings, specifically found that Plaintiff’s impairments did not meet the criteria

of the mental health listings (Tr. 132–33, 145–46). Therefore, Plaintiff failed to show that her

impairment was severe enough to satisfy a mental health listing such as listing 12.02.

       B.      Listing 12.05

       Listing 12.05 contains an introductory paragraph, or a “capsule definition,” with criteria

the claimant must meet in addition to meeting one of the “four severity prongs” for intellectual



                                                  7
disability. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(A). Meeting the introductory

paragraph’s diagnostic description for intellectual disability is a prerequisite to consideration of

paragraphs A through D, the “severity prongs,” of listing 12.05. See id. The diagnostic

description of 12.05 requires a showing of “significantly subaverage general intellectual

functioning with deficits in adaptive functioning initially manifested during the developmental

period [i.e., onset before age 22].” 20 C.F.R. pt. 404, subpt. P, app. 1, listing 12.05. Here, the

record showed that Plaintiff was able to work for many years at a variety of different jobs (Tr.

284), and perform a wide range of daily activities, including caring for children, pets, and her

own personal needs, preparing meals, going shopping for groceries, and paying her bills (Tr.

289–94, 426, 431). Examining psychologist Dr. Barnett estimated that Plaintiff’s intellectual

functioning was in the normal range (Tr. 427). Plaintiff thus failed to demonstrate that she had

the requisite deficits in adaptive functioning to meet the capsule definition of listing 12.05. See

Bland v. Astrue, 432 F. App’x 719, 723 (10th Cir. 2011).

       The Court is not persuaded by Plaintiff’s remaining arguments. First, the Court finds

Plaintiff’s reliance on Dr. Kotter’s examination unpersuasive. Dr. Kotter diagnosed Plaintiff

with borderline intellectual functioning, not mental retardation or intellectual disability (Tr. 657).

Second, the Court finds Plaintiff’s reliance on the agency’s Program Operations Manual System

(POMS) unpersuasive. POMS is used as an equivalence tool only when “the capsule definition

of [the] impairment is satisfied.” See POMS DI 24515.056(B)(1). Because Plaintiff failed to

show that she meets the capsule definition for listing 12.05, she failed to meet her burden to show

that she met or equaled listing 12.05. Finally, the Court rejects Plaintiff’s argument that remand

is warranted because the ALJ did not specifically discuss listing 12.02 or 12.05 (Pl. Br. 9–12).

The ALJ was not required to discuss these listings because Plaintiff did not meet her burden to



                                                  8
show that she met even the threshold showings for these listings. Nonetheless, the ALJ’s step

three discussion was sufficient for judicial review given that the ALJ elsewhere discussed

evidence supporting a finding that Plaintiff did not meet listing 12.02 or 12.05 (Tr. 72–83). See

Fischer-Ross, 431 F.3d at 733. The Court therefore upholds the ALJ’s step three determination.

III.   The ALJ Did Not Err in the RFC Determination.

       A claimant’s residual functional capacity (“RFC”) reflects the ability to do physical,

mental, and other work activities on a sustained basis despite limitations from the claimant’s

impairments. 20 C.F.R. § 404.1545. In determining the claimant’s RFC, the decision maker

considers all of the claimant’s medically determinable impairments, including those considered

not “severe.” Id. § 404.1545(a)(2).

        Plaintiff complains that the ALJ did not properly evaluate a lay witness opinion from

 her mother and the opinion from examining psychologist Dr. Kotter in determining Plaintiff’s

 RFC (Pl. Br. 17–18). Plaintiff argues that the ALJ gave insufficient reasons for giving less

 weight to a Function Report completed by her mother (Pl. Br. 17). The Court finds Plaintiff’s

 reliance on the Ninth Circuit standard for evaluating lay witness testimony to be unavailing as it

 differs from the Tenth Circuit standard (id. (citing Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.

 2011)). In the Tenth Circuit, the ALJ “is not required to make specific written findings of

 credibility [of lay witness testimony] . . . if the written decision reflects that the ALJ considered

 the testimony.” See Blea v. Barnhart, 466 F.3d 903, 914 (10th Cir. 2006). Here, the ALJ

 considered Plaintiff’s mother’s statement (Tr. 289–97), but concluded that it was entitled to

 little weight because it “provide[d] very little information and no specific limitations” (Tr. 82).

 The Court finds that the ALJ’s consideration of this evidence meets the standards of this circuit.




                                                  9
       Plaintiff also complains that the ALJ did not assign a specific weight to Dr. Kotter’s

opinion or include limitations to Plaintiff’s RFC based on his opinions (Pl. Br. 17–18). An ALJ

must evaluate every medical opinion. 20 C.F.R. § 404.1527(c). However, the failure to assign a

weight to a medical opinion will not result in remand unless Plaintiff demonstrates that it

affected the ultimate outcome of her case. See Shinseki v. Sanders, 556 U.S. 396, 409 (2009)

(“[T]he burden of showing that an error is harmful normally falls upon the party attacking the

agency’s determination.” (citations omitted)).

       Here, the Court finds that the ALJ adequately considered Dr. Kotter’s opinions. The ALJ

discussed the results of Dr. Kotter’s evaluation, including Plaintiff’s full-scale IQ score of 75 and

noted that Dr. Kotter was not certain was an entirely valid result based on the discrepancies in

Plaintiff’s index scores. The ALJ also discussed Dr. Kotter’s opinions that Plaintiff might

“struggle to comprehend most of what is said unless given time to process the information,” that

Plaintiff’s learning might be improved with visual aids, and that she “might have difficulty

recalling instructions and task directions unless they were specific, simple, and given slowly,”

but that she could process instructions as well as others her age (Tr. 74–75, 654–57).

       The Court further finds that assigning a specific weight to Dr. Kotter’s opinion would not

have affected the outcome of the case. As discussed above, the ALJ’s RFC assessment was

consistent with the medical source opinions, including the opinions of the reviewing and

examining physicians and psychologists (Tr. 132–33, 145–46, 429, 432). Meanwhile, Dr.

Kotter’s opinion did not provide specific functional limitations that would have assisted the ALJ

in assessing Plaintiff’s RFC. See Bales v. Colvin, 576 F. App’x 792, 797 (10th Cir. 2014). The

ALJ’s failure to assign a weight to Dr. Kotter’s opinion was therefore harmless. See Keyes-

Zachary v. Astrue, 695 F.3d 1156, 1162–63 (10th Cir. 2009) (rejecting plaintiff’s argument that



                                                 10
an ALJ erred by failing to specifically state what weight he assigned to a doctor’s report).

IV.    The ALJ Did Not Err at Step Five.

       A.      Hypothetical

       Plaintiff argues that because the ALJ’s RFC assessment failed to include any mental

limitations, the resulting hypothetical to the vocational expert (VE) and step five findings were

erroneous (Pl. Br. 18–21). Specifically, Plaintiff asserts that two of the jobs identified by the VE

and relied on by the ALJ (touch up screener and addresser) conflicted with a limitation to simple

work because the Dictionary of Occupational Titles (DOT) describes these jobs has having a

General Educational Development (GED) reasoning level of two (Pl. Br. 19–51). However,

these occupations have a specific vocational preparation (SVP) level of two, which corresponds

with unskilled work. See SSR 00–4p, 2000 WL 1898704, at *3; Touch up screener, DOT #

26.684-110, 1991 WL 679616; Addresser, DOT # 209.587-010, 1991 WL 671797.

       The Tenth Circuit has recognized that a limitation to “simple and routine work tasks” is

consistent with the demands of level-two reasoning. See Hackett v. Barnhart, 395 F.3d 1168,

1176 (10th Cir. 2005) (holding a limitation to “simple and routine work tasks” was inconsistent with

the demands of DOT level-three reasoning but consistent with the demands of DOT level-two

reasoning). As explained above, Plaintiff’s alleged mental limitations were not supported by the

record, but even if Dr. Kotter’s opinion could be read to support a limitation to simple work, all

of the jobs relied upon by the ALJ at step five were unskilled jobs that were consistent with Dr.

Kotter’s opinion (Tr. 84). Thus, the failure to specifically include mental limitations in the

hypothetical was harmless.

       Plaintiff also challenges the VE’s hypothetical for failure to include additional physical

limitations such as squatting and leg elevation due to pain, edema, and blood clots (Pl. Br. 20).

When a hypothetical question includes “all (and only) those impairments borne out by the
                                                 11
evidentiary record,” Evans v. Chater, 55 F.3d 530, 532 (10th Cir. 1995), a VE’s testimony in

response provides substantial evidence to support an ALJ’s finding concerning work an

individual is able to perform, see Decker v. Chater, 86 F.3d 953 (10th Cir. 2014). Here, the

VE’s hypothetical adequately included Plaintiff’s limitations that are supported in the record

when it is considered in its entirety and identified jobs involving sedentary work that Plaintiff

could perform even with the additional physical limitations that she alleged. See Lane v. Colvin,

643 F. App’x 766, 770 (10th Cir. 2016) (finding an ALJ’s error in not incorporating all the

doctor’s limitations into the RFC finding harmless where the VE identified jobs a person with

those additional limitations could perform).

       B.      Jobs in the National Economy

       Plaintiff argues the ALJ erred at step five of the sequential evaluation process by finding

she was not disabled because she could perform other work existing in significant numbers in the

national economy (Pl. Br. 20–21). Once the claimant demonstrates that her impairments prevent

her from engaging in past relevant work, the burden shifts at step five to the Commissioner to

demonstrate “that the claimant retains the . . . (RFC) to do other work that exists in the national

economy.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). The ALJ determines

whether the claimant can perform other work existing in significant numbers in the national

economy. 20 C.F.R. § 404.1520(a)(4)(v). The ALJ may determine that a sufficient number of

jobs exist by relying on the testimony of a vocational expert (VE). Id. § 404.1566(e).

       “Identified jobs must be shown to exist in ‘significant numbers’ in the regional or

national economies.” Haddock v. Apfel, 196 F.3d 1084, 1088 (10th Cir. 1999) (citing 42 U.S.C.

§ 423(d)(2)(A)). In Trimiar v. Sullivan, the Court refused to draw a bright line as to what

number of jobs constitutes a “significant number” and ruled that “each case should be evaluated


                                                 12
on its individual merits.” Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992). The Court

noted several factors relevant to a proper evaluation of what amounts to “significant” numbers:

“the level of claimant’s disability; the reliability of the vocational expert’s testimony; the

distance claimant is capable of travelling to engage in the assigned work; the isolated nature of

the jobs; the types and availability of such work, and so on.” Id. (citations and quotation marks

omitted). The analysis in Trimiar makes clear that an ALJ need not explicitly discuss those

factors—rather, the record must reflect that these factors entered into the ALJ’s calculus in

determining whether jobs existed in significant numbers. See id. at 1331–32.

       Here, the VE testified that 3,000, 40,000, and 9,000 jobs existed in the national economy

for final assembler, touch up screener, and addresser, respectively (Tr. 84). The VE’s testimony

thus established that there would be approximately 52,000 jobs available in the national economy

that an individual with Plaintiff’s RFC would be able to perform. Review of the ALJ’s decision

reveals that he considered the level of Plaintiff’s disability, the reliability of the VE’s testimony,

and the types and availability of such work (id.). This is sufficient under Trimiar. The

Commissioner has therefore met his burden at step five to show that there were jobs existing in

significant numbers that Plaintiff could perform. See 20 C.F.R. § 404.1566(a). Thus, the ALJ

was entitled to rely on the VE’s testimony, which provided substantial evidence in support of the

ALJ’s finding at step five.

                                      RECOMMENDATION

       Based on the foregoing, the undersigned finds the ALJ’s decision is supported by

substantial evidence and the correct legal standards were applied. Thus, the undersigned

recommends the Commissioner’s decision be AFFIRMED.




                                                  13
                                             NOTICE

       Copies of this Report and Recommendation are being mailed to all parties who are

hereby notified of their right to object. The parties must file any objection to this Report and

Recommendation within fourteen (14) days of service. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b). Failure to object may constitute a waiver of objections upon subsequent review.

       DATED this 3 September 2019.




                                              Magistrate Judge Cecilia M. Romero
                                              United States District Court for the District of Utah




                                                 14
